Citation Nr: 1004076	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-38 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In a January 2009 decision, the Board denied the claims for 
service connection for asbestosis and service connection for 
COPD.  The Veteran appealed the denials to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2009, the Veteran and the Secretary of VA filed a joint 
motion to vacate the Board's decision on these two issues, 
finding that the Board had provided inadequate reasons and 
bases in substantiating the determination that the Secretary 
had met VA's duty to assist.  The Court granted the joint 
motion in August 2009.  The case has been returned to the 
Board for further appellate review regarding these issues. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In reviewing the evidence of record again, the Board finds 
the evidence meets the criteria to warrant VA providing the 
Veteran with an examination in connection with his claims 
service connection for asbestosis and service connection for 
COPD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (2009).  
An examination for these two disabilities has not been 
provided previously during the appeal.

Accordingly, the issues of service connection for asbestosis 
and service connection for COPD are REMANDED for the 
following action:

1.  The RO/AMC should arrange for the 
Veteran to undergo a VA respiratory 
disorders examination.  The relevant 
evidence in the claims file should be made 
available to the VA examiner, and the 
report of the examination should include 
discussion of the relevant history, 
findings, and evidence that form the bases 
for those opinions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.

In addition to any other relevant facts 
the VA examiner may find during review of 
the evidence, the VA examiner is informed 
of the following facts:

*	The Veteran served on active duty 
from May 1967 to May 1969.

*	The Veteran's DD Form 214 reflects he 
was an aircraft mechanic in service.  
See DD Form 214.

*	Based on the Veteran's in-service 
occupation, the Board finds that he 
had some asbestos exposure in 
service.

*	An April 1969 Report of Medical 
Examination shows that clinical 
evaluation of the lungs and chest was 
normal.  See service treatment 
records in white envelop.

*	In an April 1969 Report of Medical 
History, the Veteran denied shortness 
of breath, pain or pressure in chest, 
and chronic cough.  See service 
treatment records in white envelop.

*	In July 1997, the Veteran reported 
smoking three packs of cigarettes per 
day for 40+ years.  He also indicated 
his occupation was a 
"repairman/paint & body," which he 
had done for 35 to 40 years.  He 
noted he had worked in his most 
recent job at the paint & body shop 
for 15 years.  See July 1997 VA 
treatment record.

*	A December 1997 private chest x-ray 
shows a finding of old granulomata at 
the left base and right upper lung.  
Lungs appeared "somewhat 
hyperaerated."  No acute lung 
infiltrates were identified.  The 
impression was, "No active 
parenchymal lung pathology."

*	A December 1997 private chest x-ray 
(done 10 days after the one above) 
shows a finding of small calcified 
granulomata in the right upper and 
left lower lung.  The radiologist 
found no evidence of active 
cardiopulmonary disease.  The 
impression was, "No acute disease."

*	An April 1998 private medical record 
shows the following finding:  "This 
is as [sic] quality three overexposed 
film.  There are primary s, secondary 
s sized opacities involving four 
lower lung zones, profusion 1/0.  
There is thickening of the interlobar 
fissure.  There is plaque on the left 
half of the diaphragm."  The 
relevant impression was: "Consistent 
with asbestosis and asbestos[-
]related disease." 

*	A May 1998 letter from a private 
physician indicates that the 
Veteran's work history "reveals an 
occupational exposure to various 
asbestos containing products from 
1971 until recently while working as 
pipefitter, welder, painter, and 
drywaller.  My B-reading of his chest 
x-ray shows bilateral interstitial 
fibrosis consistent with asbestosis 
and unilateral pleural disease 
consistent with asbestos[-]related 
disease."

*	Based on the content of the May 1998 
letter from the private physician, 
the Board finds the Veteran had 
asbestos exposure from 1971 to 
approximately 1997.

*	An August 1998 private chest x-ray 
shows a history of "heavy smoker" 
with the report showing minimal 
elevation of the diaphragm.  The lung 
fields were clear and normally 
vascularized.  The impression was 
"Unremarkable chest examination."

*	A November 1998 private chest x-ray 
shows the lung fields were 
essentially clear.  A 3 millimeter 
calcified granuloma was noted.  The 
impression was, "Unremarkable chest 
examination."

*	A November 1998 VA treatment record 
shows an impression of COPD.

*	In May 2004, the Veteran reported he 
was still smoking and had done it 
since he was nine years old.  See May 
2004 VA treatment record.

*	The Veteran has listed the chemicals 
he was exposed to during service.  
See July 2006 statement from the 
Veteran.

All of the documents described above are 
tabbed in the claims file on the left side 
with the relevant dates.  While the Board 
has laid out some of the facts shown in 
the claims file, the VA examiner is still 
asked to review the entire record.  The 
examiner should conduct any tests needed 
to determine what lung disability(ies) the 
Veteran has.  If the examiner finds that 
the tests already in the record are 
sufficient to determine whether the 
Veteran has asbestosis and/or COPD, then 
additional tests for that purpose are not 
needed.

The VA examiner should indicate what lung 
disability or disabilities the Veteran 
has.  With each disease diagnosed, the 
examiner is asked to offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the current lung 
disability was incurred in or is otherwise 
related to the Veteran's military service, 
to include being an aircraft repairmen.  
If the Veteran has COPD, the examiner is 
asked to include a discussion on what 
impact, if any, the Veteran's smoking has 
had on that diagnosis.

The VA examiner should set forth 
examination findings, along with a 
rationale for each conclusion reached, in 
a printed (typewritten) report.

2.  Then, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to him, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

